Citation Nr: 1026393	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  08-19 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a compensable disability rating for gouty 
arthritis, right second toe interphalangeal and left ankle, prior 
to April 22, 2008, a rating higher than 20 percent disabling from 
April 22, 2008 to March 30, 2009, and a rating higher than 40 
percent disabling from March 30, 2009, forward.  

2.  Entitlement to a compensable disability rating for medial 
meniscus tear, status post, right knee prior to April 22, 2008 
and a rating higher than 10 percent disabling from April 22, 
2008, forward.  

3.  Entitlement to a compensable disability rating for tear, 
status post lateral collateral ligament of the proximal 
interphalangeal joint with joint subluxation and avulsion 
fracture right little finger.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States

ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to January 
2007.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  


FINDINGS OF FACT

1.  For the period from February 1, 2007 to April 22, 2008 the 
Veteran's gouty arthritis, right second toe interphalangeal and 
left ankle resulted in at least one exacerbation a year in a 
well-established diagnosis.  

2.  Prior to March 30, 2009, the Veteran's gouty arthritis, right 
second toe interphalangeal and left ankle did not result in 
symptom combinations productive of definite impairment of health 
objectively supported by examination findings or incapacitating 
exacerbations occurring three or more times a year.  

3.  The Veteran's gouty arthitis, right second toe 
interphalangeal and left ankle has never resulted in weight loss 
and anemia productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times a year 
or a less number over prolonged periods.  

4.  The Veteran's gouty arthritis does not result in moderate or 
greater limitation of motion of the left ankle.  

5.  The Veteran's medial meniscus tear, status post, right knee 
resulted in painful motion of his right knee for the period from 
February 1, 2007 to April 22, 2008.  

6.  The Veteran's medial meniscus tear, status post, right knee 
has never resulted in any instability of his right knee or 
flexion of the right knee limited to 60 degrees or less or 
extension of the right knee limited to 10 degrees or greater.  

7.  The Veteran's tear, status post lateral collateral ligament 
of the proximal interphlangeal joint with joint subluxation and 
avulsion fracture right little finger results in pain.  

8.  The schedular criteria reasonably describe the Veteran's 
disability level and symptomatology resulting from all diseases 
and injuries on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating, but no 
higher, for gouty arthritis, right second toe interphalangeal and 
left ankle, have been met for the period from February 1, 2007 to 
April 22, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5002, 5271, 5282 (2009).

2.  The criteria for a disability rating higher than 20 percent 
for gouty arthritis, right second toe interphalangeal and left 
ankle, have not been met for the period prior to March 30, 2009.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5002, 5271, 5282 (2009).

3.  The criteria for a disability rating higher than 40 percent 
for gouty arthritis, right second toe interphalangeal and left 
ankle have not been met for any period.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5002, 5271, 5282 
(2009).

4.  The criteria for a 10 percent disability rating, but no 
higher, for medial meniscus tear, status post, right knee have 
been met for the period from February 1, 2007 to April 22, 2008.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257, 5260, 5261 (2009).

5.  The criteria for a disability rating higher than 10 percent 
for medial meniscus tear, status post, right knee have not been 
met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5257, 5260, 5261 (2009).

6.  The criteria for a compensable disability rating for tear, 
status post lateral collateral ligament of the proximal 
interphalangeal joint with joint subluxation and avulsion 
fracture right little finger have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5230 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is 
required to consider the potential application of various other 
provisions of the regulations governing VA benefits, whether or 
not they were raised by the Veteran, as well as the entire 
history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the 
higher of two ratings, the higher rating will be assigned; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is 
not expected that all cases will show all the findings specified; 
however, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of rating 
with impairment of function will be expected in all instances.  
38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether 
separate ratings for different periods of time, based on the 
facts found, are warranted, a practice of assigning ratings 
referred to as "staging the ratings."  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

All of the disabilities which are the subjects of this appeal 
involve the Veteran's joints.  In determining the appropriate 
evaluation for musculoskeletal disabilities, particular attention 
is focused on functional loss of use of the affected part.  Under 
38 C.F.R. § 4.40, functional loss may be due to pain, supported 
by adequate pathology and evidenced by visible behavior on 
motion.  Weakness is as important as limitation of motion, and a 
part that becomes painful on use must be regarded as seriously 
disabled.  Id.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or disuse 
atrophy.  Under 38 C.F.R. § 4.59, painful motion is an important 
factor of disability from arthritis and actually painful joints 
are entitled to at least the minimum compensable rating for the 
joint.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  Once the maximum rating available is assigned for such 
limitation of motion, § 4.40 and § 4.45 are not for application.  
Id.



Gout right second toe and left ankle

Service connection was established for gouty arthritis, right 
second toe interphalangeal and left ankle in the May 2007 rating 
decision on appeal.  At that time the RO assigned a non-
compensable (zero percent) rating effective February 1, 2007, 
which is the day following the Veteran's separation from active 
service.  In a June 2008 Statement of the Case, the RO announced 
an increase to 20 percent, effective April 22, 2008.  In a July 
2009 Supplemental Statement of the Case the RO announced an 
increase to 40 percent, effective March 30, 2009.  

The RO evaluated this disability under the rating criteria for 
rheumatoid arthritis.  Rheumatoid arthritis as an active process 
with constitutional manifestations associated with active joint 
involvement that is totally incapacitating is evaluated as 100 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  
When there is less symptomatology than the criteria for 100 
percent rating but with weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods, a 60 percent evaluation is 
assigned.  Id.  Symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three or more 
times a year are evaluated as 40 percent disabling.  Id.  One or 
two exacerbations a year in a well-established diagnosis is 
evaluated as 20 percent disabling.  Id.  

For chronic residuals of rheumatoid arthritis such as limitation 
of motion or ankylosis, favorable or unfavorable, the disability 
is rated under the appropriate diagnostic codes for the specific 
joints involved.  Id.  Where, however, the limitation of motion 
of the specific joint or joints involved is noncompensable under 
the codes a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5002.  
Id.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  

The ratings for the active process will not be combined with the 
residual ratings for limitation of motion or ankylosis.  Id.  The 
higher evaluation will be assigned.  Id.  

Limitation of motion of the ankle is assigned a 20 percent rating  
if the limitation is marked and a 10 percent rating if the 
limitation is moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  
Normal range of motion of the ankle is from zero to 20 degrees of 
dorsiflexion and from zero to 45 degrees of plantar flexion.  
38 C.F.R. § 4.71a, Plate II.  

There is no criteria for rating limitation of motion of one toe.  
The criteria most analogous to limitation of motion of a toe is 
that found at 38 C.F.R. § 4.71a, Diagnostic Code 5282 because 
that criteria addresses disability of individual toes, other than 
ankylosis and amputation, neither of which are present in this 
case.  Hammer toe of all toes is assigned a 20 percent rating 
while hammer toe of single toes is assigned a noncompensable 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5282.  Hence the 
limitation of motion of the Veteran's right second toe, 
regardless of the extent of that limitation, does not warrant a 
compensable rating.  

Service treatment records do not document the extent of any 
limitation of motion of the Veteran's affected joints or show 
that the attacks of arthritis resulted in definite or severe 
impairment of health.  The records do document a diagnosis of 
gout and that he had gout attacks in June 2004, February 2005, 
from September to November 2005, May to June 2006, and January 
2007.  In May 2001 and in September 2003 reported left ankle pain 
was assessed as a possible sprain.  This is thus evidence of one 
or two exacerbations per year, and, by the time of his discharge, 
there was a well established diagnosis.  

January 2007 treatment notes from Tricare Prime document that the 
Veteran had left ankle swelling but did not have erythema or 
local heat of the joint and was not tender to touch.  Uric acid 
levels were elevated.  June 2007 notes document that his gout 
flare up had resolved.  

In March 2007 the Veteran underwent a VA examination.  During 
that examination he reported that he had injured his left ankle 
years earlier playing basketball and now had pain only around the 
Achilles area of the posterior ankle with acute gout attacks.  

Examination revealed a normal left ankle with no erythema or 
swelling.  No tenderness was elicited and the Achilles was normal 
to palpation.  Left ankle motion was to 20 degrees of 
dorsiflexion and 40 degrees of plantar flexion with no discomfort 
or limitation due to pain, weakness, fatigue, lack of endurance 
or incoordination on repeat testing.  Testing included posterior 
drawer and inversion and eversion stress testing.  X-rays showed 
a normal left ankle and an unremarkable right foot.  The examiner 
stated that there was no occupational or daily activity 
limitation other than during significant flares of his gout, 
which may impair ambulation.  

As to the right second toe, the Veteran reported that he has pain 
from gout attacks, especially wearing steel toe boots which had 
been required for his job.  He also reported that he no longer 
wore steel toe boots because he was retired.  He had no current 
symptoms.  Examination revealed swelling of the normally aligned 
interphalangeal joint of the second toe.  X-rays of the right 
foot were normal.  He was diagnosed with acute gouty arthritis of 
the right second toe interphalangeal joint with flare-ups during 
attacks.  The examiner stated this did not result in occupational 
nor daily activity limitation.  

May 2007 treatment notes from Tricare Prime document the 
Veteran's report of right foot pain.  He had stopped taking 
allopurinol because he could not tolerate a higher dose that had 
been prescribed.  This resulted in an acute gout attack.  He was 
given different medication for the acute attack and was to resume 
the allopurinal at a lower dosage after the current attack 
subsided.  

The evidence from the Veteran's service and following his 
discharge tends to show that he had no more than two 
exacerbations per year of his gout.  Hence, a 20 percent rating 
is warranted under Diagnostic Code 5002 for the period beginning 
with his separation from active service.  The evidence does not 
show that the Veteran's exacerbations were incapacitating or that 
his symptom combinations were productive of definite impairment 
of health.  

Range of motion of the affected joints does not show that a 
higher rating would be assigned based on limitation of motion.  
There are no findings of loss of motion of his toe and the 
limitation of motion of his left ankle is so slight that it could 
not be termed even moderate limitation of motion.  Rating the 
disability for limitation of motion during this period would 
result in a non-compensable rating.  

In April 2008 the Veteran again underwent VA examination of his 
feet and left ankle.  He reported that his gout tended to flare-
up every 3 to 4 months with marked disabling feet pain, 
particular of the right foot, lasting up to 3 weeks.  He reported 
that during flare-ups he has significant redness, swelling, pain 
and tenderness of the right first and second toe.  The examiner 
stated that there was also some question of flare-ups involving 
the left ankle.  He reported that the Veteran experienced 
discomfort of the first and second right toes with simple 
ambulatory activities and thus, with the flare-ups, was markedly 
disabled and unable to participate in his occupation activities 
or to simply stand or walk.  

Examination suggested diffuse, soft tissue swelling of the second 
right toe, slight pain associated with manipulation, tenderness 
and corresponding limitation of the metatarsophalangeal joint 
motion.  There was pain associated with flexion to 40 degrees (as 
opposed to flexion to 90 degrees without pain on the left second 
toe).  He had passive flexion of 20 degrees as opposed to 60 
degrees on the left and passive extension to 45 degrees as 
opposed to 80 degrees on the left.  There was no deformity, 
muscle weakness, or joint instability, or abnormal weight 
bearing.  X-rays suggested diffuse soft tissue swelling of the 
right second toe.  

The examiner diagnosed gout and limited joint movement but no 
specific arthritic disorder of the right toes.  Flare-ups of gout 
caused the Veteran to be significant disability with inability to 
wear a shoe let alone stand, walk or work.  This is largely due 
to pain.  There was no evidence of instability or incoordination.  
The examiner stated that weakness, fatigability, and lack of 
endurance would be factors but pain was the predominant disabling 
factor.  Absent the flare-ups, there is no indication of 
significant disability or functional impairment.  

Turning to the left ankle, the Veteran reported during the 
examination that he was aware of recurrent discomfort in the 
posteromedial aspect of the ankle, possibly in association with 
flare-ups of gout.  There was no particular disability with 
regard to occupational activities or those of daily living.  
Discomfort experienced was described as somewhat chronic and not 
of dramatic increase associated with flare-ups of gout.  Normal 
repetitive activities, including standing, walking, and the like 
were not associated with increased symptomatology or indication 
of functional impairment.  

Examination of the Veteran's left ankle did not reveal deformity; 
there was no swelling, effusion or crepitation.  He had slight 
limitation of motion - with 15 degrees of extension and 60 
degrees of plantar flexion without pain.  Manipulation of the 
hindfoot failed to reveal instability.  There was passive 
inversion of 10 degrees and eversion of 0 degrees.  Repetitive 
manipulation of all movements was not associated with increased 
symptomatology or additional functional impairment.  X-rays of 
the left ankle were unremarkable.  The examiner stated that the 
Veteran was able to function without impairment or disability.  

April 2008 VA treatment notes include the Veteran's report of 
pain of his right second and great toe which was diagnosed as a 
likely gout flare-up secondary to non-compliance with medication 
as the Veteran reported that he had lost his prescription two 
days earlier.  In June 2008 he reported to the VA emergency room 
with pain of the left ankle of three days duration.  He required 
crutches on arrival.  He reported that he had no other painful 
joints, fevers, or rigors.  

Notes from Tricare Prime document pain from gout in the left 
ankle in June - July 2008 and September 2008.  March 2009 VA 
treatment notes document the Veteran's report of right toe pain 
which was attributed to gout flare-up.  In the March 30, 2009 
treatment notes the VA physician stated that the Veteran had a 
very high uric acid level but was otherwise okay.  The physician 
stated that the Veteran walked with a limp and favored his right 
foot somewhat and that he did have some warmth over the joints of 
the forefoot but otherwise the foot was unremarkable.  He stated 
that he gave the Veteran a note for work.  

These notes document that prior to March 30, 2009 the Veteran had 
approximately three flare-ups of arthritis a year.  Although the 
examiner stated in the April 2008 examination report that the 
Veteran's gout flare-ups would prevent him from working, putting 
on a shoe, walking, or standing, this was not shown on the 
examination.  Nor is there any evidence from prior to March 30, 
2009 that any of his exacerbations actually resulted in 
incapacitation.  There is no objective evidence supporting a 
finding that the Veteran's gout was productive of definite 
impairment of health prior to March 30, 2009.  Rather, the 
evidence shows that his exacerbations were not incapacitating or 
otherwise productive of definite impairment of health because the 
tenor of the reports are essentially that he had only some pain 
of his ankle and toe.  The preponderance of the evidence is 
therefore against assigning a rating higher than 20 percent for 
his gouty arthritis prior to March 30, 2009.  

The measured ranges of motion, even taking into consideration the 
DeLuca factors, do not allow for a rating higher than the 20 
percent assigned prior to March 2009.  

As to the period from March 2009 forward, the evidence 
essentially shows one exacerbation of gout which was treated and 
for which the physician provided the Veteran with a note for 
work.  Neither this, nor any other evidence of record shows that 
his gout has resulted in severe impairment of health or four or 
more severely incapacitating exacerbations of gout, or weight 
loss, or anemia, or a lesser number of severely exacerbations 
over prolonged periods.  Ratings for limitation of motion would 
not allow for the 40 percent rating.  Hence, from March 30, 2009 
forward a rating higher than 40 percent for the Veteran's gout is 
not warranted.  

In summary, under the schedular criteria a rating of 20 percent 
is warranted for the Veteran's gout prior to March 30, 2009.  The 
preponderance of the evidence is against a rating higher than 20 
percent prior to March 30, 2009 and higher than 40 percent from 
March 30, 2009 forward.  Hence his appeal is granted to the 
extent of a 20 percent rating from February 1, 2007 to April 22, 
2008 and is denied as to any other period on appeal.  There is 
not reasonable doubt to be resolved at to this issue.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).  The Board addresses 
extraschedular considerations later in this decision.  

Right knee

Service connection was established for medial meniscus tear, 
status post, right knee in the May 2007 rating decision on 
appeal.  At that time the RO assigned a non-compensable (zero 
percent) rating effective February 1, 2007 which is the day 
following the Veteran's separation from active service.  In a 
June 2008 Statement of the Case, the RO announced an increase to 
10 percent, effective April 22, 2008.  

The RO has evaluated the Veteran's right knee disability under 
the criteria for limitation of flexion.  Also considered by the 
Board is application of other diagnostic codes, those for 
instability and limitation of extension.  

Flexion of the knee limited to 60 degrees is assigned a 
noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
A 10 percent rating is warranted where knee flexion is limited to 
45 degrees, a 20 percent rating is warranted where knee flexion 
is limited to 30 degrees, and a 30 percent rating is warranted 
where knee flexion is limited to 15 degrees.  Id.  

Extension of the knee limited to 5 degrees is assigned a 
noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  
A 10 percent rating is warranted for extension limited to 10 
degrees, a 20 percent rating is warranted for extension limited 
to 15 degrees, a 30 percent rating is warranted for extension 
limited to 20 degrees, a 40 percent rating is warranted for 
extension limited to 30 degrees, and a 50 percent rating is 
warranted for extension limited to 45 degrees.  Id.  

Instability of the knee is assigned a 10 percent rating for 
slight recurrent subluxation or lateral instability, a 20 percent 
rating for moderate recurrent subluxation or lateral instability, 
and a 30 percent rating for severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Service treatment notes document that the Veteran suffered a 
right medial meniscus tear in October 2005 following running and 
working out.  He reported locking symptoms and pain which 
decreased with therapy.  Drawer and Lachman's were negative.  

During the March 2007 examination the Veteran reported the 2005 
right knee injury and that he continues to have to have 
difficulty running and pain going up and down stairs.  He denied 
locking or giving out of the right knee.  

Examination revealed no swelling or erythema but there was some 
mild tenderness along the medial joint line.  Motion was from 
zero degrees of extension to 130 degrees of flexion with no 
significant pain.  His right knee was stable to stress testing 
with intact anterior and posterior cruciate, medial and lateral 
collateral ligaments.  McMurray test was negative.  X-rays showed 
a normal right knee, providing evidence against this claim.   

January 2008 treatment notes from Tricare Prime document that the 
Veteran reported right knee pain without redness or warmth.  
There was swelling, and effusion but no warmth, erythema, or 
deformity.  The medial joint line was tender to palpation.  The 
note indicates that range of motion was evaluated but includes no 
measured results.  Pain had developed 3 days earlier following 
yard work.  He had 8 out of 10 pain that evening which he treated 
with Motrin.  

In April 2008 the Veteran underwent another VA examination of his 
right knee.  He reported that he was unable to run and that right 
knee discomfort limited his work and simple activities of daily 
living.  He reported that he needed to take rest breaks if he 
walked for 10 minutes, that he had daily flare-ups, and that 
repetitive activities were painful.  

Examination showed slight varus deformity and pain and tenderness 
in the medial compartment.  No crepitation was noted on motion, 
his patella was stable, extension was to 0 degrees but flexion 
was limited to 95 degrees by pain.  Manipulation of the knee 
failed to demonstrate ligamentous laxity or instability of the 
cruciate or collateral ligaments.  Repetitive manipulation was 
associated with increased pain without additional loss of motion.  

X-rays of the right knee were negative.  Recent MRI showed 
abnormalities of the body and posterior horn of the medial 
meniscus which the examiner stated were consistent with previous 
surgery and may represent recurrent or residual meniscus tearing.  
The MRI also showed moderate chondromalacia of the patellar 
articular surface.  

The examiner stated that the Veteran has function impairment 
associated with standing and walking and significant limitation 
of full motion with restricted crouching, stooping, squatting and 
so forth.  There was no indication of instability or 
incoordination.  Weakness, fatigability and lack of endurance 
were states as factors in the Veteran's impairment.  

September 2008 VA treatment notes document that the Veteran 
reported right knee pain since that morning.  He stated that his 
knee locks up at times.  Examination revealed slight warmth, mild 
effusion, and no redness.  The clinician stated that the 
examination was difficult because pain prevented the Veteran from 
fully extending or flexing his knee.  Tricare Prime treatment 
notes from October 2008 document that the Veteran had pain of his 
right knee, which was found to be swollen and slightly tender.  
November 2008 VA treatment notes document the Veteran's report of 
a recent flare-up of his knee.  He reported that his pain was 
persistent but had decreased since the flare-up.  

November 2008 VA orthopedic surgery notes document that he awoke 
with pain in September and the pain had become progressively 
worse and increased with prolonged weight bearing and stair 
climbing.  He endorsed locking and giving way.  He was observed 
to have an antalgic gait and ambulated with a cane.

Physical examination revealed no erythema, edema, or warmth but 
there was crepitus.  Range of motion was from 5 degrees of 
extension to 110 degrees of flexion.  His knee was stable as to 
varus and valgus, he had negative anterior and posterior drawer 
and Lachman's tests. Medial McMurray and Flick were positive as 
was medial joint line tenderness.  

An MRI indicated effusion, synovities, and chondral debris.  
There was moderate scarring or partial tearing of the anterior 
cruciate ligament and tearing of the medial meniscus with small 
paremeniscal cyst.  He had mild cartilage loss and mild reactive 
body edema.  He was assessed with right knee pain and the plan 
was to consider surgery.  

This evidence shows that the Veteran has always been found to 
have a range of motion of his right knee that is noncompensable 
under the criteria found in Diagnostic Codes 5260 and 5261, even 
taking into consideration his reports of pain.  There are also 
objective findings throughout the appeals period which show that 
he has no instability of the knee.  The Board finds these 
objective findings more probative than the Veteran's report of 
giving way of his knee as his subjective experience is less 
accurate than objective testing in differentiating symptoms (for 
example, pain interpreted as giving way as opposed to actual 
instability or subluxation).  Hence, a rating under Diagnostic 
Code 5257 is not warranted.  

That being said, 38 C.F.R. § 4.59provides that "[i]t is the 
intention to recognize actually painful . . . joints . . . as 
entitled to at least the minimum compensable rating for the 
joint."  Although arthritis is referred to in the regulation, 
the regulation also refers to periarticular pathology and painful 
motion.  The Board therefore finds that  § 4.59 is for 
application where there is pathology shown which is the basis for 
the pain and not restricted to the situation where the pathology 
is arthritis.  The Veteran has consistently reported that he 
suffers pain in such activities as running and climbing stairs.  
There is pathology underlying his complaints.  Hence, the Board 
finds that the evidence from service forward is such that the 
minimum rating for the knee joint, 10 percent, is warranted for 
his right knee disability from the day following his separation 
from active service.  To that extent the appeal is granted.  

As already noted, all evidence of record is against assigning a 
higher compensable schedular rating.  Without considering pain, 
there would be no basis to award the Veteran a 10 percent 
evaluation, let alone a higher evaluation.  Hence, a rating 
higher than 10 percent for any period on appeal must be denied.  
There is not reasonable doubt to be resolved at to this issue.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).  The Board addresses 
extraschedular considerations later in this decision.  

Right finger

Service connection was established for tear, status post lateral 
collateral ligament of the proximal interphalangeal joint with 
joint subluxation and avulsion fracture, right little finger in 
the May 2007 rating decision on appeal.  At that time the RO 
assigned a non-compensable (zero percent) rating effective 
February 1, 2007, which is the day following the Veteran's 
separation from active service  

The RO has evaluated the Veteran's right little finger disability 
under the criteria for limitation of motion.  

Limitation of motion of the little finger, regardless of the 
extent of the limitation, is assigned a noncompensable rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5230.  

During the March 2007 examination the Veteran reported that he 
had dislocated his finger in 1988 and now had constant pain in 
his finger which increased with mild trauma or twisting motion - 
such as with the use of hand tools.  Examination revealed 
swelling of the proximal interphalangeal joint of the little 
finger.  Motion of that joint was from zero degrees of extension 
to 70 degrees of flexion and in flexion his finger was 
approximately one centimeter short of the proximal palmer crease 
for gripping.  There was subluxation and pain with valgus stress.  
X-rays showed an old fifth PIP joint avulsion fracture.  

The examiner commented that there was mild occupational 
impairment because of pain and reduced ability to do leverage 
motion so twisting and gripping which may be required in work as 
an electrician but there was no limitation of daily activity.  

July 2007 treatment notes from Tricare Prime include that the 
Veteran had joint misalignment of the little finger with 
tenderness on palpation, decreased active motion, and pain on 
motion.  X-rays showed a healing fracture of the right small 
finger proximal phalanx and adjacent early osteoarthritis of the 
proximal interphalangeal joint.  This fracture was attributed to 
an in-service basketball injury.  

As the Veteran's limitation of motion, due to whatever reason, is 
not compensable under the rating criteria the Board has looked to 
application of 38 C.F.R. § 4.40, 4.45, and 4.59.  While § 4.59 
states that "at least" the minimum compensable rating is 
warranted for actually painful joints, the Board finds that this 
regulation must be read in the context of other regulations 
regarding painful motion of the joints and, as the Board has 
already explained in the context of the Veteran's right knee 
disability, joint pathology of any type is not to be considered 
significantly different than arthritis when applying § 4.59.  

Section 4.45 refers to rating pain on movement, swelling and so 
forth and defines multiple involvements of the interphalangeal, 
metacarpal, and carpal joints of the upper extremities as groups 
of minor joints, as far as ratings based on arthritis.  The 
diagnostic code for rating arthritis provides as follows:  

When, however, the limitation of motion of 
the specific joint or joints involved is 
noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is 
for application for each such major joint 
or group of minor joints affected by 
limitation of motion.  

38 C.F.R. § 4.71a Diagnostic Code 5003.  

Reading these provisions together, disability due to pain of the 
Veteran's right little finger, the joint of that finger affected 
not in itself a minor joint group, does not warrant a compensable 
rating under the schedule.  Hence, his appeal as to this issue 
must be denied.  There is not reasonable doubt to be resolved at 
to this issue.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  The Board 
addresses extraschedular considerations next.  

Extraschedular consideration

Also considered by the Board is whether referral is warranted for 
a rating outside of the schedule for any of the disabilities 
which are the subject of this decision.  To accord justice in an 
exceptional case where the scheduler standards are found to be 
inadequate, the field station is authorized to refer the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1) (2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  38 C.F.R. 
§ 3.321(b).  The Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

More recently, the Veterans Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the Board or the RO must determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

Second, if the RO or the Board finds that the schedular 
evaluation does not contemplate the Veteran's level of disability 
and symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability picture 
includes other related factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 116.  
If this is the case, then the RO or the Board must refer the 
matter to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for the third step of the 
analysis, determining whether justice requires assignment of an 
extraschedular rating.  Id.

All symptoms and levels of disability resulting from the Veterans 
gout, right knee, and right little finger conditions are 
reasonably described by criteria found in the rating schedule.  
Diagnostic Code 5002 addresses his gout specifically and the 
criteria for rating limitation of motion and instability along 
with sections 4.40, 4.45, and 4.59 address his pain from the gout 
and from his right knee and right little finger conditions.  
There are no manifestations of these conditions which are not 
encompassed by the schedule.  Nor is his level of disability from 
these conditions unaddressed by the schedule.  Therefore, the 
first prong of the Thun test is not satisfied and referral for 
extraschedular consideration is not warranted.

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-
connection claims, this notice must address the downstream 
elements of disability rating and effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).
 
Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in March 2007 in response to his claims, 
which were claims for service connection.  The letter informed 
the Veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  He was provided notice with regard to assignment of 
effective dates and disability ratings.  Additional letters were 
sent to the Veteran in February and May 2008.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained service and VA treatment records as 
well as records from Tricare Prime.  Adequate medical 
examinations were afforded the Veteran in March 2007 for all of 
his disabilities on appeal and in April 2008 for his right knee 
disability and his gout.  

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

 

ORDER

A 20 percent rating, but no higher, is granted for gouty 
arthritis, right second toe interphalangeal and left ankle, for 
the period from February 1, 2007 to April 22, 2008, subject to 
the laws and regulations controlling the disbursement of monetary 
benefits.

A rating higher than 20 percent for gouty arthritis, right second 
toe interphalangeal and left ankle is denied for the period from 
April 22, 2008 to March 30, 2009.  

A rating higher than 40 percent for gouty arthritis, right second 
toe interphalangeal and left ankle is denied for the period from 
March 30, 2009, forward.  

A 10 percent rating, but no higher, is granted for medial 
meniscus tear, status post, right knee, for the period from 
February 1, 2007 to April 22, 2008, subject to the laws and 
regulations controlling the disbursement of monetary benefits.

A rating higher than 10 percent for medial meniscus tear, status 
post, right knee is denied for the period from April 22, 2008, 
forward.  

A compensable rating for tear, status post lateral collateral 
ligament of the proximal interphalangeal joint with joint 
subluxation and avulsion fracture right little finger is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


